The defendant’s petition for certification for appeal from the Appellate Court, 51 Conn. App. 92 (AC 17668), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that, under General Statutes § 31-301 (a), the time for a party to appeal to the compensation review board from a decision of a workers’ compensation commissioner does not begin until the commissioner sends notice of the decision to the party, rather than to the party’s counsel?”
*956The Supreme Court docket number is SC 16061.
Richard S. Bartlett, in support of the petition.
Joseph Lucian Gerardi, in opposition.
Decided January 4, 1999
NORCOTT, J., did not participate in the consideration or decision of this petition.